DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  
A semi-colon (“;”) is expected after “computer-vision technique”, in line 5.  
Appropriate correction is required.

Status of claim 24 is not mentioned in the claim set. It is imperative to show the status of the claim 24, e.g. “cancelled”, in the claim set. 

1-20. (canceled)
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25, 29, 31-35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bataller et al. (US 20160350596 A1, herein after Bataller) in view of Chalom et al. (US 20160284095 A1, hereinafter Chalom).

Regarding claim 21, Bataller discloses a method (abstract, claim 12 and dependents, ¶0075, methods of figs. 2-3) comprising: 
 	receiving, by a computer system, content generated by an electronic device of a security system (step 202, fig. 2, ¶0043); 
 	detecting, by the computer system, one or more physical objects captured in the content using computer-vision techniques (step 204, fig. 2, ¶0044, In this specification, an event corresponds to a presence or movement of a particular object, individual, or groups of objects or individuals within portions of the digital video content captured by the one or more video cameras – ¶0004) 
 	processing, by the computer system, the content using machine learning, the processing comprising classifying the one or more physical objects based on one or more criteria (step 206, fig. 2, ¶0046. The applied video analytics may include at least one of an image acquisition process, an object detection process, an object classification process, an object recognition process, an event detection process, or an object tracking process – ¶0008); 
 	determining, by the computer system, a parameter for the electronic device based on the processing, such that a performance metric of the security system is increased when the electronic device is configured using the parameter (step 206, fig. 2, ¶0047, In some aspects, machine learning module 126 may identify and establish time-varying patterns within the time-varying event parameter values that characterize events detected within digital video content captured by a single video camera at a corresponding location, such as video camera 102. In other aspects, machine learning module 126 may identify and establish time-varying patterns within the time-varying event parameter values that characterize events detected within digital video content captured by multiple video cameras disposed at one or more additional locations, and additionally or alternatively, by a single video camera capable of capturing a presence or motion of individuals or objects disposed at multiple locations, such as one of the PZT cameras described above – ¶0047.); and 
 	configuring, by the computer system, the electronic device using the parameter (For example, a computing system may detect events shown within digital video content captured by one or more video cameras, and may establish a predictive model that identifies one or more time-varying patterns in event parameter values that characterize the detected events within the prior time period. Based on an outcome of the predictive model, the computing system may determine an expected value of one of the event parameters during the second time period – abstract
…and based on an outcome of the applied machine learning and/or data mining algorithms, establish one or more patterns within the time-varying event parameter values, e.g., time-varying patterns, and generate a model that predicts the expected values of the event parameters during a future time period in accordance with the one or more established time-varying patterns – ¶0042).
Although Bataller discloses the parameter is for the electronic device in the sense that the “time-varying event parameter values that characterize events detected within digital video content captured by a single video camera at a corresponding location” – however, Bataller falls short of disclosing explicitly that the parameter is parameter of the image capturing device itself. 
However, Chalom discloses that the parameter determined is the parameter of the image capturing device or the electronic device (abstract, ¶0013-0016, ¶0028, 0029-0035 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bataller such that besides parameter determination as is done therein, Bataller also determines image capturing device’s parameter using machine learning model, because, such combination would enhance the versatility of the overall system.
Regarding claim 22, Bataller in view of Chalom discloses the method of claim 21, wherein the parameter is any one of an optical parameter, an image processing parameter, or an encoding parameter (Chalom: parameter could be image processing parameter, e.g. analog gain, digital gain, flash, white balance parameter and/or optical parameters, e.g. focus parameter, ¶0013-0014).
Regarding claim 23, Bataller in view of Chalom discloses the method of claim 21, wherein the content comprises video files (Bataller: title, abstract; Chalom: ¶0047, ¶0064).
Regarding claim 25, Bataller in view of Chalom discloses the method of claim 21, wherein classifying the one or more physical objects comprises identifying, by the computer system, instances of different classes of the one or more physical objects (step 206, fig. 2, ¶0046. The applied video analytics may include at least one of an image acquisition process, an object detection process, an object classification process, an object recognition process, an event detection process, or an object tracking process – ¶0008).
Regarding claim 29, Bataller in view of Chalom discloses the method of claim 21, wherein processing the content comprises training a machine-learning model using labeled image data (Bataller: ¶0061).
Regarding device claim(s) 31, 33, 34, 35, 39 although wording is different, the material is considered substantively equivalent to the method claim(s) 21, 22, 23, 25, 29 respectively as described above (computer in claim 31 is understood met in computer(s) in computer system 400, of fig. 4 and/or computer of network connected video camera 102 combined with VPS 120 of fig. 1 of Bataller).

Regarding 32, Bataller in view of Chalom discloses the computer of claim 31, wherein the electronic device is a network-connected video camera (Bataller: network-connected video camera 102, fig. 1, ¶0025).
Regarding claim 40 Bataller in view of Chalom discloses a computer-readable non-transitory storage medium storing computer instructions, which when executed by one or more computer processors cause the one or more computer processors to (Balatter: ¶0066, ¶0076-0077, claim 20): receive content generated by an electronic device of a security system; detect one or more physical objects captured in the content using computer-vision techniques; process the content using machine learning, the processing comprising classifying the one or more physical objects based on one or more criteria; determine a parameter for the electronic device based on the processing, such that a performance metric of the security system is increased when the electronic device is configured using the parameter; and configure the electronic device using the parameter (see substantively similar claim 1 rejection above).
Claims 26, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bataller in view of Chalom and further in view of Cricri et al. (US 20190122072 A1, hereinafter Cricri).

Regarding claim 26, Bataller in view of Chalom discloses the method of claim 21. Bataller wherein classifying the one or more physical objects comprises machine learning algorithms (¶0008-0009). Bataller is not found explicitly that the machine learning algorithms uses deep learning-based video recognition using a plurality of representational layers.
Chalom discloses multiplayer perception model, used in a deep neural network for object feature calculation (¶0035).
Therefore, Bataller in view of Chalom is not found disclosing explicitly that classifying the one or more physical objects comprises deep learning-based video recognition using a plurality of representational layers.
However, Cricri discloses Artificial neural networks may be used for first extracting features and second for classifying the extracted features to object classes and third perform object re-identifying. One approach for the analysis of data is deep learning. Deep learning is an area of machine learning which involves artificial neural networks. Deep learning typically involves learning of multiple layers of nonlinear processing units, either in supervised or in unsupervised manner. These layers form a hierarchy of layers, which represents the artificial neural network (also referred to just as neural network). Each learned layer extracts feature representations from the input data, where features from lower layers represent low-level semantics, and features from higher layers represent high-level semantics (i.e. more abstract concepts). Unsupervised learning applications typically include pattern analysis, whereas supervised learning applications typically include classification of media objects (¶0020).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bataller in view of Chalom such that the featured detected in the MLP of Chalom can be used for object classification of Bataller according to the approaches disclosed in Cricri using multilayer deep learning based object recognition and classification where each layer extracts feature representation from the input data, to obtain, classifying the one or more physical objects comprises deep learning-based video recognition using a plurality of representational layers, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.

Regarding device claim(s) 36 although wording is different, the material is considered substantively equivalent to the method claim(s) 26 respectively as described above

Claims 27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bataller in view of Chalom and further in view of Citerin et al. (US 11284012 B2, hereinafter Citerin).
Regarding claim 27, Bataller in view of Chalom discloses the method of claim 21, except, wherein classifying the one or more physical objects comprises distinguishing between instances of the one or more physical objects using at least one of Regions with Convolutional Neural Network Features (RCNN), Fast RCNN, Single Shot Detector (SSD), or You Only Look Once (YOLO).
However, Citerin discloses object detection and classifying can use “You Only Look Once” (YOLO) or Faster RCNN based neural networks (Col. 17, lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bataller in view of Chalom to include the teaching of Citerin of using YOLO or RCNN based convolutional neural network for object detection and classification, because, simple substitution of one known element for another to obtain predictable results is obvious. Furthermore, such substitution would detect and classify object at lower error rate (Citerin: Col. 17, lines 55-65).

Regarding device claim(s) 37 although wording is different, the material is considered substantively equivalent to the method claim(s) 27 respectively as described above

Claims 28, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bataller in view of Chalom and further in view of Tusch (US 20180018508 A1).
Regarding claim 28, Bataller in view of Chalom discloses the method of claim 21, except, further comprising determining an identity of the detected physical objects using machine-learning appearance-based models.
However, Tusch discloses computer vision systems and methods providing real time data analytics on detected people or objects in the home environment or other environments (abstract) using machine learning technology (¶0259), to determine an identity of the detected physical objects using feature vectors that define the appearance of a specific person (¶0035) using neural network (¶0136, ¶0286). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Bataller in view of Chalom to include further in teaching of Tusch of determining an identity of the detected physical objects using machine-learning appearance-based models, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system. 

Regarding device claim(s) 38 although wording is different, the material is considered substantively equivalent to the method claim(s) 28 respectively as described above.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bataller in view of Chalom and further in view of Wang et al. (2018/0220061, hereinafter Wang).
Regarding claim 30, Bataller in view of Chalom discloses the method of claim 21, further comprising: except, accessing, by the computer system, historical user feedback data based on previous content generated by the electronic device, wherein: the performance metric of the security system is based at least on the historical user feedback data.
However, Wang discloses and exposure controller system based on machine learning algorithms, where user feedback on a perfect over or under exposed image can be utilized in system parameter determination (abstract, ¶0055, ¶0057, ¶0058, ¶0111, ¶0112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Bataller in view of Chalom to include the teaching of Wang of using users’ feedback in determining a better quality image on previously captured images for machine learning algorithm, to obtain, accessing, by the computer system, historical user feedback data based on previous content generated by the electronic device, wherein: the performance metric of the security system is based at least on the historical user feedback data, because, such combination would enhance the performance of the overall system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/
Primary Examiner, Art Unit 2661